NOT PRECEDENTIAL

               UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT
                         ___________

                             No. 13-4776
                             ___________

                    JUSTIN MICHAEL CREDICO,

                                             Appellant

                                   v.

          C.O. GUTHRIE, IN HIS INDIVIDUAL CAPACITY;
          C.O. ENGLISH, IN HIS INDIVIDUAL CAPACITY;
         CEO OF MATHEW BENDER AND COMPANY INC.,
A MEMBER OF THE LEXIS NEXIS GROUP, IN HIS INDIVIDUAL CAPACITY
              ____________________________________

             On Appeal from the United States District Court
                for the Eastern District of Pennsylvania
                  (D.C. Civil Action No. 13-cv-04476)
               District Judge: Honorable Juan R. Sanchez
              ____________________________________

              Submitted Pursuant to Third Circuit LAR 34.1(a)
                              June 23, 2014
       Before: CHAGARES, GARTH and SLOVITER, Circuit Judges

                     (Opinion filed: June 25, 2014)

                             ___________

                              OPINION
                             ___________
PER CURIAM

         Pro se appellant, Justin Credico, appeals from the order of the United States

District Court for the Eastern District of Pennsylvania summarily dismissing his civil

rights action. We will affirm the District Court’s judgment.

         While incarcerated at the Chester County Prison, Credico filed a complaint under

42 U.S.C. § 1983, which he sought to proceed with in forma pauperis pursuant to

28 U.S.C. § 1915. He named Correctional Officers Guthrie and English, as well as the

Chief Executive Officer (“CEO”) of the Matthew Bender Company. Credico alleged that

the Correctional Officers interfered with his right to access the courts. In particular,

Credico stated that back in December 2012, Officer English directed a counselor to

confiscate certain case-related materials that Credico had requested from the law

librarian, and that on one occasion in July 2013, Officer Guthrie cut short his time in the

law library. He further alleged that the CEO of the Matthew Bender Company failed to

warn prison officials of the “illegalities” of confiscating a prisoner’s case law, thereby

causing a breach of contract and the “Lexis Nexis Master Agreement.” See Compl. at 3,

¶ III.

         The District Court granted Credico in forma pauperis status and screened the

complaint for dismissal under § 1915(e)(2)(B). The District Court concluded that the

complaint was subject to summary dismissal. The District Court dismissed the complaint

against the CEO of the Matthew Bender Company because Credico made no allegations

                                               2
in his complaint which would allow the court to find that the CEO was a state actor. See

West v. Atkins, 487 U.S. 42 (1988).

       With respect to Officers Guthrie and English, the District Court determined that,

while prisoners retain the right to access the courts to pursue challenges to their sentences

and to conditions of their confinement, Credico’s complaint failed to show that the

actions of the Correctional Officers caused him to suffer actual harm to his litigation

efforts or that he has no other remedy to compensate him for any lost claims. See

Monroe v. Beard, 536 F.3d 198, 205 (3d Cir. 2008). Further, having concluded that

amendment would be futile, the District Court refused to afford Credico an opportunity to

amend the complaint. See Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir.

2002). This appeal followed.

       We have appellate jurisdiction pursuant to 28 U.S.C. § 1291, and exercise plenary

review over the District Court’s sua sponte dismissal under § 1915(e)(2). Allah v.

Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). The legal standard for dismissing a

complaint for failure to state a claim under § 1915(e)(2)(B)(ii) is the same as that for

dismissing a complaint pursuant to a motion filed under Rule 12(b)(6) of the Federal

Rules of Civil Procedure. See id. “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

                                                3
       Upon careful consideration, we agree with the District Court’s assessment of

Credico’s complaint, and we will affirm for substantially the reasons stated in the District

Court’s opinion. Credico did not set forth allegations that would allow for the conclusion

that the CEO of the Matthew Bender Company was a state actor. See West, 487 U.S. at

48 (citing Parratt v. Taylor, 451 U.S. 527, 535 (1981)). Additionally, as the District

Court correctly noted, an inmate raising an access to the courts claim must show that the

denial of access caused him to suffer an actual injury. See Lewis v. Casey, 518 U.S. 343,

351 (1996). An actual injury occurs when the prisoner is prevented from or has lost the

opportunity to pursue a “nonfrivolous” and “arguable” claim. See Christopher v.

Harbury, 536 U.S. 403, 415 (2002). After reviewing the complaint, we agree with the

District Court that Credico failed to sufficiently allege an access to the courts claim.

Specifically, he failed to identify an “actual injury” that he has suffered as a result of the

alleged confiscation of his case-related research or the single instance in which his law

library time was cut short.

       In his appellate brief, Credico contends that the District Court “failed to grasp”

that he was also attempting to assert a retaliation claim against the Correctional Officers.

Even with the liberal construction afforded a pro se litigant, we cannot conclude that the

District Court erred in failing to extract a retaliation claim from Credico’s complaint

given the allegations set forth therein. Moreover, in light of the nature of the factual

allegations set forth in Credico’s complaint, we further find no abuse of discretion on the

                                               4
part of the District Court in determining that allowing him leave to amend his complaint

would have been futile. See Grayson, 293 F.3d at 108.

      As we discern no error in the District Court’s summary dismissal of Credico’s

complaint, we will affirm the judgment of the District Court.




                                            5